Argued October 3, 1933.
Plaintiff sues to recover for professional services rendered as attorney at law. He alleged employment by appellant and his father to defend the father in certain criminal prosecutions, both at trial and on appeal: Com. v. Cauffiel, 97 Pa. Super. 202. The defense was twofold; denial of the contract, and payment in full. Plaintiff admitted payments made, but contended that certain of the sums were paid on account of expenses incurred pursuant to the contract and not for services. There was evidence to sustain the verdict in accord with plaintiff's account of the transactions.
On this appeal by the son, the father's liability is not disputed, but the son contends that he was a guarantor and therefore not liable under the statute of frauds. But as there is evidence that defendant and his father jointly employed plaintiff, we must accept the verdict and reject the contention as inapplicable. For the same reason, appellant cannot now dispute that certain of the payments to plaintiff were made on account of expenses of investigation and preparation on trial.
Judgment affirmed. *Page 310